DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses receiving a scale target and a configuration for scaling a physical network which includes a number of nodes and a value for the scale target. After receiving the configuration and the scale target, the claimed invention identifies nodes to be added or removed from the physical network.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method comprising: 
receiving a network configuration for a physical network and a scale target for a scaled network, 
wherein the physical network comprising a plurality of nodes and the scale target is a value that specifies how the physical network is to be scaled by adding or removing one or more nodes from the physical network; 
identifying, based on the scale target, at least one or more selected nodes in the plurality of nodes in the physical network for implementing in the scaled network; 
reconfiguring, for each node in the one or more selected nodes, data plane parameters for the node; and 


Regarding claims 12 and 18, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-11, 13-17 and 19-20, these claims depend from one of claims 1, 12 and 18 and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.